Title: To George Washington from John Reed, 20 September 1780
From: Reed, John
To: Washington, George


                        
                            Sir
                            Kenebeck Septr 20th 1780
                        
                        After having served my Country five years, it Gives Me no Small Degree of pain to inform your Excellency that
                            my constitution has recevied so great a shock as to oblidge me to apply to your Excellency for a Discharge from the
                            service. During the Engagement on the 7th of October 1777, between the Armies of General Gates And Burgoyne, near
                            Saratoga, I Recevied A wound; the ball passed through the upper part of my thigh, near the Groin. The wound is at present
                            healing but has so reduced me, that I am unable to Do Duty in the Army. I here with send your Excellency such Certificates
                            as I hope will be sufficient to Convince you that I am not indebted to the Publick.
                        should your Excellency think proper to comply with my Request, it will add one more to the many Obligations I
                            am under to you; and, at the same time, put me more in a Situation whereby I shall not only have it in my power to secure
                            my Interest, (which is on the brink of ruin) but, likewise to support my family, who are Now suffering for want of that
                            attention which is Due from me. I am, Sir, With the utmost Deference, your Excellency’s Most obedient, Humble Servant 
                        
                            John Reed
                        
                        
                            Capt. in the 7th Massachusetts Regt—lately Commanded by Colo. Alden.
                        

                    